DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Emura (JP 2002-89649) in view of Harif (US 2010/0183364).
Regarding claims 1 and 3-6, Emura discloses a first rod-shaped member (8A) provided with a first spiral pattern (Fig. 6) that comprises a magnetic material (Paragraph 0024);
an end portion of the first rod-shaped member (end of 8A);
a second rod-shaped member (8B) provided with a second spiral pattern (Fig. 6) that comprises a magnetic material (Paragraph 0024);
an end portion of the second rod-shaped member (end of 8B), a relative angle between the first spiral pattern of the first rod-shaped member (8A) and the second spiral pattern of the second rod-shaped member (8B) constant when coupled to each other (Fig. 6);
an opposite member (10) that is opposed to parts of side surfaces of the first and second rod-shaped members (8A, 8B), the opposite member comprising a magnetic material (Paragraph 0024, Fig. 6);
a driving device (13) that rotates the first and second rod-shaped members (8, 8A, 8B) about central axes of the first and second rod-shaped members to move the opposite member along the first and second rod-shaped members (Paragraph 0014 and 0029; the driving device indirectly causes rod-shaped members 8 to rotate via screw 9 in block 44 and the rotation of rod-shaped members 8 cause the opposite member 10 to move along members 8);
wherein one of the first (8A) and second (8B) rod-shaped members is capable of being movable away from the other of the first and second rod-shaped members when the first end (end of 8A) and the second end (end of 8B) are separated from each other (It is possible to separate the first and second end as well as the first and second rod-shaped members during deconstruction of the device; the blocks 41 and 42 allow for the rod shaped members to be moved through the blocks, Paragraph 0018).
Emura discloses that the first and second rod-shaped members are coaxially connected (Paragraph 0018), but is silent to how they are connected and silent to the first and second coupler.
Emura fails to disclose that the transfer apparatus comprises a first coupler that is fixed to an end portion of the first rod-shaped member; and a second coupler that is fixed to an end portion of the second rod-shaped member, the second coupler being coupled to the first coupler so as to make a relative angle between the first spiral pattern of the first rod-shaped member and the second spiral pattern of the second rod-shaped member constant when coupled to each other, the first coupler and the second coupler are separated from each other; wherein the first and second couplers have spiral structures that engage with each other; wherein a spiral curved surface of the spiral structure of one of the first and second couplers is provided with a projection portion and a spiral curved surface of the spiral structure of the other of the first and second couplers is provided with a concave portion into which the projection portion is inserted; wherein the first and second couplers have first flat surfaces that are parallel with directions of central axes of the first and second rod-shaped members and oriented to a first rotational direction of the first and second rod-shaped members and second flat surfaces that are parallel with the directions of the central axes of the first and second rod-shaped members and oriented to a second rotational direction of the first and second rod-shaped members; and wherein the first and second couplers have engagement structures that engage with each other, and at least one of the first and second couplers has an elastic member that contracts when the first and second couplers come into contact with each other and the first and second couplers do not engage with each other.
Harif teaches a torque-transmitting shaft connection comprising a first coupler (210); and a second coupler (220), the second coupler being coupled to the first coupler so as to make a relative angle between the first and second couplers constant when coupled to each other, the first coupler and the second coupler are separated from each other (Paragraph 0005); wherein the first and second couplers have spiral structures (214, 224) that engage with each other; wherein a spiral curved surface (215, 225) of the spiral structure of one of the first and second couplers is provided with a projection portion (230, 232) and a spiral curved surface of the spiral structure of the other of the first and second couplers is provided with a concave portion (236) into which the projection portion is inserted (Paragraph 0064, Fig. 13-14); wherein the first and second couplers have first flat surfaces that are parallel with directions of central axes of the first and second couplers and oriented to a first rotational direction of the first and second couplers and second flat surfaces that are parallel with the directions of the central axes of the first and second couplers and oriented to a second rotational direction of the first and second couplers; and wherein the first and second couplers have engagement structures that engage with each other, and at least one of the first and second couplers has an elastic member (234) that contracts when the first and second couplers come into contact with each other and the first and second couplers do not engage with each other; the mating spiral structures and projection portions of the first and second couplers and elastic member providing a secured connection that prevents axial displacement and slippage between shaft members (Fig. 13-14; Paragraph 0002).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the first and second rod-shaped members of Emura to comprise first and second coupler, including mating spiral structures and projection portions and an elastic member, as taught by Harif, in order to provide a secured connection that prevents axial displacement and slippage between the first and second rod-shaped members when in an engaged state.
Regarding claim 2, Emura as modified by Harif discloses that the first and second couplers (210, 220) are coupled to each other by bringing the first and second rod-shaped members (8A, 8B; Emura) close to each other while rotating at least one of the first and second rod-shaped members (the couplers must be rotated when connected to accept the pins, Fig. 14; Harif).
Regarding claim 7, Emura as modified by Harif discloses that the engagement structures change a relative angle between the first and second couplers using at least one of an attraction force between different magnetic poles and a repulsion force between identical magnetic poles (the modification of the rod-shaped members maintains the magnetic properties of both members including the connection).
Regarding claim 9, Emura discloses that the first and second rod-shaped members (8A, 8B) and the opposite member (10) comprise hard magnetic materials (Paragraph 0024), and
a number of poles in a combination of the first or second rod-shaped member and the opposite member is 2n (Paragraph 0024, each of the first rod-shaped member, second rod-shaped member, and opposite member comprise 2 poles therefore any combination would result in 2n poles).
Harif teaches that the first and second couplers (210, 220) are configured to be couplable to each other every relative rotation by 360 x m/n degrees (Fig. 14, a 360 degree rotation would leave the couplers in the same orientation).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Emura in view of Harif, as applied to claim 1 above, and further in view of Hiura (US 2011/0193425).
Regarding claim 10, Emura discloses that the first and second rod-shaped members (8A, 8B) comprise hard magnetic materials (Paragraph 0024) and the opposite member (10) comprises a magnetic material (Paragraph 0024, Fig. 6), and
a number of poles in a combination of the first or second rod-shaped member and the opposite member is 2n (Paragraph 0024, each of the first rod-shaped member, second rod-shaped member, and opposite member comprise 2 poles therefore any combination would result in 2n poles).
Harif teaches that the first and second couplers (210, 220) are configured to be couplable to each other every relative rotation by 180 x m/n degrees (Fig. 14, the shape of the couplers are the same when rotated 180 degrees).
The combination of Emura and Harif does not expressly disclose the opposite member comprising a soft magnetic material. 
Hiura teaches a soft magnetic material; the soft magnetic material providing for increased magnetic flux density at low cost (Paragraph 0023).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the opposite member of Emura to comprise a soft magnetic material, as taught in Hiura, in order to increase the magnetic flux density at low cost.
Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Attorney argues that Emura does not meet the claim limitation of “a driving device that rotates the first and second rod-shaped members about central axes of the first and second rod-shaped members to move the opposite member along the first and second rod-shaped members”, as Emura discloses that its "male magnetic screw 8" is not directly connected to a motor or a power source.
	Examiner agrees that Emura discloses the “male magnetic screw 8” is not directly connected to a motor or power source, but the examiner respectfully disagrees that Emura does not meet the limitations of claim 1. Claim 1 does not recite that either of the first and second rod-shaped members are directly connected to the driving device, but merely that the driving device causes the first and second rod-shaped members to rotate about the central axes. The motor of Emura does cause the “male magnetic screw 8” to rotate through the “female magnetic screw 9” in “block 44”. Since the motor of Emura does cause the “male magnetic screw 8” to rotate, even indirectly, Emura meets the limitation stated in claim 1.
	Attorney also argues the combination of Emura and Harif does not satisfy the limitation "a driving device that rotates the first and second rod-shaped members about central axes of the first and second rod-shaped members to move the opposite member along the first and second rod-shaped members" required by claim 1, as Emura's "male magnetic screw 8" is fixed in place as between the "support blocks 41 and 42" located at both ends and cannot penetrate through either one of those support blocks. Attorney also argues that the inclusion of the couplers as taught by Harif is diametric to the limitations of claim 1 because Harif discloses that “the securing pins 232” may be arranged to achieve “firm securing of the two members 210, 220 to one another”.
	Examiner respectfully disagrees, the “male magnetic screw 8” of Emura can penetrate through the support blocks because Emura discloses “Both ends of the male magnetic screw 8 for transportation are inserted into the support blocks 41, 42, and are rotatably supported via bearings” in Paragraph 0018. Therefore, it is possible to separate the first and second end as well as the first and second rod-shaped members during disassembly of the device where the “male magnetic screw 8” would no longer rotate during operation of the motor. This is relevant because in the applicant’s disclosure the second rod-shaped member is disconnected from the drive device and no longer rotates when the drive device 14A is in operation. 
	Examiner also respectfully disagrees that the disclosure of Harif is diametric to the limitations of claim 1. The securing pins 232 are arranged to achieve firm securing of the two members 210, 220 to one another, but Harif also discloses that “not only attaching of the second member onto the first member, but also disattaching of the second member therefrom, as well as releasing the second member to a certain extent allowing changing orientation thereof” (Paragraph 0005). When the two members are connected a firm connection is made, but the two members can also be disconnected allowing changing of orientation.
	Regarding claim 5, Attorney argues that Harif only shows that one of the two couplers has the "first flat surfaces" but not the "second flat surfaces" and that the other one of the two couplers has the "second flat surfaces" but not the "first flat surfaces."
	Examiner respectfully disagrees, each of the two couplers has a first flat surface and a second flat surface. The first coupler in Fig. 13 has two flat surfaces 217 defined as a first surface and a second surface where both first and second surfaces are parallel with the central axes and are oriented to a first rotational direction being clockwise and a second rotational direction being counter clockwise. The second coupler in Fig. 14 has two flat surfaces 227 defined as a first surface and a second surface where both first and second surfaces are parallel with the central axes and are oriented to a first rotational direction being clockwise and a second rotational direction being counter clockwise.
	Regarding claim 7, Attorney argues that the Examiner relies on Harif for its disclosure of what correspond to the "engagement structures," but Harif does not teach or suggest anything magnetic.
	Examiner wishes to clarify that the modification of the first and second rod-shaped members of Emura only modifies the shape of the connection and not the material. The first and second rod-shaped members are modified to include only the mating spiral structures, projection portions, and an elastic member of Harif, but not the material of Harif. The magnetic material and properties of Emura are maintained in the modification to include both magnetic poles to include an attraction force between different magnetic poles and a repulsion force between identical poles.
	Regarding claim 9, Attorney argues that it is not apparent where in Paragraph 0024 of Emura teaches or suggests that "a number of poles in a combination of the first or second rod-shaped member and the opposite member is 2n."
	Examiner notes that first rod-shaped member 8A consists of N pole band 8Na and an S pole band 8Sa where the number of poles is 2. Second rod-shaped member 8B consists of N pole band 8Nb and an S pole band 8Sb where the number of poles is 2. Paragraph 0024 states that the N pole band 8Nb and the S pole band 8Sb correspond to the opposite member 10 for conveyance which suggests the opposite member has an N pole and an S pole where the number of poles is also 2. Therefore, any combination of the first or second rod-shaped member and the opposite member is 2n provided that “n” is a natural number.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619